[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTION TO MEMORANDUM OF DECISION DATED JUNE 27, 1995
The Memorandum of Decision in the above entitled case dated June 27, 1995 and filed June 27, 1995 is corrected as follows:
Second page, first full paragraph after the quote should read as follows:
It is submitted that an examination of the testimony set forth in the Appendix clearly does not demonstrate that "another, not knowing whether or not the judge is actually impartial, mightreasonably question his [or her] impartiality on the basis of all the circumstances." It is obvious from a comparison of the testimony of the two witnesses that Debra Van Keuren was present during the entire conversation and that nothing concerning the case was discussed.
PICKETT, J.